Exhibit 10.3

 

DubLi, Inc.

 

Stock Option Agreement

 

This Stock Option Agreement certifies that, pursuant to the DubLi, Inc. (the
“Company”) Omnibus Equity Compensation Plan (the “Plan”), the Compensation
Committee has granted an option to purchase shares of common stock, par value
$0.001 per share (the “Common Stock”), of the Company as stated below.
Capitalized terms used herein and not defined shall have the meaning ascribed to
such terms in the Plan.

 

Optionee: Eric Nelson     Address:

2910 NW 28th Terrace

Boca Raton, FL 33434

    Number of Shares: 2,500,000 shares of the Common Stock (the “Option Shares”)
    Option Exercise Price: US 0.19 per share of Common Stock (the “Per Share
Exercise Price”)     Grant Date: May 5, 2015 (the “Grant Date”)

 

  DUBLI, INC.     Dated: As of May 29, 2015 By: /s/ Thomas Virgin     Name:
Thomas Virgin     Title: Chief Financial Officer

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof as described in Exhibit A attached hereto and made a part
hereof. The undersigned hereby acknowledges receipt of a copy of the Plan, a
copy of which is attached hereto as Exhibit B, and agrees to be bound by the
terms of such Plan.

 

  OPTIONEE     Dated: As of May 29, 2015 /s/ Eric Nelson   Name: Eric Nelson

 

 

 

 

EXHIBIT A

 

Terms and conditions of the Non-Qualified Stock Option Agreement for Eric Nelson

 

Section 1. Grant of Option. DubLi, Inc., a Nevada corporation (the “Company”),
hereby grants to the Optionee, as of the Grant Date an option (the “Option”),
pursuant to the Plan, to purchase the Option Shares at the Per Share Exercise
Price, purchasable as set forth in and subject to the terms and conditions of
this Option and the Plan. Except where the context otherwise requires, the term
“Company” shall include all future subsidiaries of the Company as defined in
Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended or
replaced from time to time (the “Code”).

 

Section 2. Non-Qualified Stock Option. The Option shall constitute and be
treated at all times by the Optionee and the Company as a "non-qualified stock
option" for U.S. Federal income tax purposes and shall not constitute and shall
not be treated as an "incentive stock option" as defined under Section 422(b) of
the Code.

 

Section 3. Exercise of Option and Provisions for Termination; Vesting Schedule.
Subject to the terms set forth herein, the Option shall vest and become
exercisable eight (8) days after the date of Optionee's execution of the
Severance Agreement between Company and Optionee (the "Start Date"). Except as
otherwise provided in this Agreement, this Option may be exercised at any time
during the period (the “Exercise Period”) commencing on the Start Date and
terminating on June 4, 2018 (the “Expiration Date”). This Option may not be
exercised at any time on or after the Expiration Date.

 

Section 4. Exercise Procedure. Subject to the conditions set forth in this
Agreement and the Plan, this Option shall be exercised by the Optionee’s
delivery of written notice of exercise to the General Counsel of the Company,
specifying the number of Option Shares to be purchased and the purchase price to
be paid therefor (the “Purchase Price”). Such notice must be signed and dated
and be accompanied by payment in full of the Purchase Price in accordance with
Section 4 of this Agreement. Such exercise shall be effective upon receipt by
the General Counsel of the Company of such written notice together with the
Purchase Price. The Optionee may purchase less than the number of Shares covered
hereby, provided that no partial exercise of this Option may be for any
fractional Share.

 

Section 5. Payment of Purchase Price. Payment of the Purchase Price for the
Shares purchased upon the exercise of this Option shall be made by delivery to
the Company of one or some combination of the following items of consideration
with a value on the date of exercise equal to the Purchase Price of the subject
Shares:

 

a. cash;

 

b. a certified check or bank check; or

 

c. a cash equivalent instrument that is reasonably acceptable to the Company.

 

Section 6. Delivery of Option Shares: Compliance with Securities Law, Etc.

 

a. General. The Company shall, upon payment of the option price for the number
of Option Shares purchased and paid for, make prompt delivery of such Option
Shares to the Optionee, provided that if any law or regulation require the
Company to take any action with respect to such Option Shares before the
issuance thereof, then the date of delivery of such Option Shares shall be
extended for the period necessary to complete such action.

 

b. Listing Qualifications, Securities Law Compliance, Etc. Notwithstanding
anything to the contrary in this Agreement, no shares of Common Stock purchased
upon exercise of the Option, and no certificate representing such shares, shall
be issued or delivered if (a) such shares have not been admitted to listing upon
official notice of issuance on each stock exchange, if any, upon which shares of
that class are then listed, or (b) in the opinion of counsel to the Company,
such issuance or delivery would (i) cause the Company to be in violation of or
to incur liability under any federal, state or other securities law, or any
other requirement of law or any requirement of any stock exchange regulations or
listing agreement to which the Company is a party, or of any administrative or
regulatory body having jurisdiction over the Company or (ii) require
registration (apart from any registrations as have been theretofore completed by
the Company covering such shares) under any federal, state, or other securities
or similar law.

 



2

 

 

Section 7. Rights as a Shareholder. The Optionee shall have no rights as a
shareholder with respect to any Option Shares which may be purchased by exercise
of this Option (including, without limitation, any rights to receive dividends
or non-cash distributions with respect to such Option Shares) unless and until a
certificate representing such Option Shares is duly issued and delivered to the
Optionee. No adjustment shall be made for dividends or other rights for which
the record date is prior to the date such certificate is issued.

 

Section 8. Adjustment Provisions.

 

a. General. If, through or as a result of any consolidation of shares of Common
Stock, merger or consolidation of the Company or its Subsidiaries or sale or
other disposition by the Company or its Subsidiaries of all or a portion of its
assets, any other change in the Company's or its Subsidiaries' corporate
structure, or any distribution to shareholders other than a cash dividend
results in the outstanding shares of Common Stock, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares of Common Stock or other securities of the Company, or for
shares of Common Stock or other securities of any other Company; or new,
different or additional shares or other securities of the Company or of any
other Company being received by the holders of outstanding shares of Common
Stock, the Optionee shall, with respect to this Option or any unexercised
portion hereof, be entitled to the rights and benefits, and be subject to the
limitations, set forth in the Plan.

 

b. Board Authority to Make Adjustments. Any adjustments under this Section 9
will be made by the Board of Directors and/or the Compensation Committee, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive. No fractional Shares will be
issued pursuant to this Option on account of any such adjustments.

 

Section 9. Withholding Taxes. The Company’s obligation to deliver Option Shares
upon the exercise of this Option shall be subject to the Optionee’s satisfaction
of all applicable, federal, state and local income and other tax withholding
requirements.

 

Section 10. Representations. The Optionee represents, warrants and covenants
that:

 

a. Any Option Shares purchased upon the exercise of this Option shall be
acquired for the Optionee’s account for investment only, and not with a view to,
or for sale in connection with, any distribution of the Option Shares in
violation of the Securities Act, or any rule or regulation under the Securities
Act.

 

b. The Optionee has had such opportunity as he or she has deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit the Optionee to evaluate the merits and risks of his or her investment in
the Company.

 

c. The Optionee is able to bear the economic risk of holding such Option Shares
acquired pursuant to the exercise of this Option for an indefinite period.

 

d. The Optionee understands the tax consequences of the granting of the Option,
the acquisition of rights to exercise the Option with respect to any Option
Shares, the exercise, release or other disposal of the Option and purchase of
Option Shares hereunder, and the subsequent sale or other disposition of any
Option Shares acquired hereunder. In addition, the Optionee understands that the
Company may be required to pay, or account for taxes in respect of any
compensation income, or other income or gain realized by the Optionee upon
exercise of the Option granted hereunder. To the extent that the Company is
required to pay, account for or withhold any such taxes, then, unless both the
Optionee and the Compensation Committee have otherwise agreed upon alternate
arrangements, the Optionee hereby agrees that the Company may deduct from any
payments of any kind otherwise due to the Optionee an amount equal to the total
taxes required to be so paid, accounted for or withheld (as permitted by law),
or if such payments are inadequate to satisfy such taxes, or if no such payments
are due or to become due to the Optionee, then the Optionee agrees to provide
the Company with cash funds or make other arrangements satisfactory to the
Company regarding such payment. It is understood that all matters with respect
to the total amount of taxes to be withheld in respect of any such compensation
income shall be determined by the Company in its sole discretion.

 



3

 

 

By making payment upon exercise of this option, the Optionee shall be deemed to
have reaffirmed, as of the date of such payment, the representations made in
this Section 10.

 

Section 11. Restrictions on Transfer of Option Shares.

 

a. The Optionee hereby acknowledges and agrees that the Option shall not be
transferable by the Optionee other than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of the Optionee only
by him or by his guardian or legal representative.

 

b. The Optionee hereby acknowledges that in connection with any public offering
of the Company’s Common Stock, the underwriters for the Company may require that
the Company's officers, directors, and/or certain other shareholders not sell
their Shares for a certain period of time before or after the effectiveness of
any registration statement of the Company filed in connection with such
offering. The Optionee hereby agrees that upon the Company's request in
connection with any such public offering, that the Optionee will not, directly
or indirectly, offer, sell, contract to sell, make subject to any purchase
option, or otherwise dispose of any Option Shares for a period requested by the
underwriter or its representative, not to exceed ten (10) days before and 90
days after the date of the effectiveness of any such registration statement,
without the prior written consent of the underwriter or its representative.

 

Section 12. Legends. All stock certificates representing Option Shares issued to
the Optionee upon exercise of this Option shall have affixed thereto legends
substantially in the following form, in addition to any other legends required
by applicable state law:

 

“The shares of stock represented by this certificate are subject to certain
restrictions on transfer contained in an Option Agreement, a copy of which will
be furnished upon request by the issuer.”

 

Section 13. Effectiveness of the Grant of the Option. The grant of the Option by
the Company to the Optionee shall not become effective until (i) Optionee and
the Company both execute and deliver the Severance Agreement whereby the Option
is granted and such Severance Agreement is not revoked by Optionee pursuant to
Paragraph 6 of the Severance Agreement, or otherwise, and (ii) the Optionee
executes the cover page of this Agreement and returns this Agreement with the
executed cover page to the Company. In the event the Optionee fails to execute
and return this Agreement to the Company within one month after the Grant Date,
this Agreement shall immediately terminate in all respects and this Agreement
shall immediately cease to be an operative contract.

 

Section 14. Plan Documents. This Agreement is qualified in its entirety by
reference to the provisions of the Plan, as amended from time to time, which are
hereby incorporated herein by reference. The interpretation and construction by
the Compensation Committee of the Plan, this Agreement, the Option granted
hereunder, and such rules and regulations as may be adopted by the Compensation
Committee for the purpose of administering the Plan, shall be final, binding and
conclusive. Until the Option shall expire, terminate, or be exercised in full,
the Company shall, upon written request therefor, send a copy of the Plan, in
its then-current form, to the Optionee or any other person or entity then
entitled to exercise the Options.

 

Section 15. Miscellaneous.

 

a. This Agreement may (except as provided in the Plan) only be amended, altered
or modified by a written instrument signed by the parties hereto, or their
respective successors, and it may not be terminated (except as provided herein
or in the Plan).

 

b. This Agreement is subject to the authorization of the necessary amount of
shares by the appropriate bodies and an amendment of the Plan covering the
required amount of Shares to fulfill this Agreement.

 



4

 

 

c. All notices under this Option shall be mailed or delivered by hand to (i) the
Company at the address set forth below, (ii) the Optionee at the address set
forth on the first page of this option, or (iii) at such other address as may be
designated in writing by either of the parties to one another.

 

  If to the Company: DubLi, Inc.     6750 North Andrews Avenue, Suite 200    
Ft. Lauderdale, FL 33309         If to the Optionee: See address of Optionee on
the cover page of this Agreement.

 

Section 16. Applicable Law. This Option shall be governed by and construed in
accordance with the laws of the State of Florida, but without regard to the
principle of conflict of laws thereof. If any one or more provisions of this
Agreement shall be found to be illegal or unenforceable in any respect, the
validity and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. The parties hereto hereby submit themselves
to the exclusive jurisdiction of the state or Federal courts located in
Miami-Dade County, Florida and (a) agree and acknowledge that any claim, action
or proceeding regarding the Company or this Agreement shall be brought in such
courts, and (b) hereby waive any objections to such venue, including, without
limitation, any objections based on such venue being an inconvenient forum.

 

Section 17. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Optionee and supersedes any prior agreements and
understandings, oral or written, between the Company and the Optionee concerning
the subject matter of this Agreement.

 

Section 18. Construction. The section headings contained in this Agreement are
for reference only and shall have no effect on the interpretation of any of the
provisions of this Agreement.

 

Section 19. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Company and upon the
legal representatives, executors, administrators, heirs, legatees and any
permitted assignee of the Optionee.

 

5

 

  

EXHIBIT B

 

COMPANY’S OMNIBUS EQUITY COMPENSATION PLAN

 

[See Attached]

 

 

6

